Judgment of the County Court, Kings County, convicting appellant of the crime of criminally receiving, concealing and withholding stolen property as a felony (Penal Law, § 1308), and imposing sentence, consisting of imprisonment and a fine, as a third felony offender, modified on the law by striking from the sentence the fine of $1,000. As thus modified the judgment *982is unanimously affirmed. The fine was not authorized by section 1941 of the Penal Law. (People ex reí. Pánico v. Lawes, 238 App. Div. 845.) The District Attorney so conceded. Present — Carswell, Acting P. J., Johnston, Adel, Wenzel and MacCrate, JJ.